Title: [Tuesday September 17. 1776.]
From: Adams, John
To: 


      Tuesday September 17. 1776. 
      Sundry Resolutions being moved and seconded, in Addition to those passed Yesterday, relative to the New Army. After debate, Resolved that they be referred to the Board of War.
      A Letter of the 10th. from Brigadier General Lewis, was read: Also a Letter from James Forrest was read, and referred to the Board of War.
      Congress took into Consideration the Plan of treaties to be proposed to foreign nations, with the Amendments agreed to by the Committee of the whole, and the same was agreed to.
      This is all that I can find in the public Journal relative to this one of the most important Transactions, that ever came before Congress. A Secret Journal was prepared, in which all the Proceedings on this Business, were entered, which has never been published. If that Journal was honestly and faithfully kept, the progress of the Plan of Treaties and the Persons chiefly concerned with it, will there appear.
     